Case: 15-41117      Document: 00513540868         Page: 1    Date Filed: 06/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-41117                                    FILED
                                  Summary Calendar                               June 9, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADISLADO PAREDES-ROSALES, also known as Jose Luis Arcos-Ortiz, also
known as Kid, also known as Amador Espinoza Matuto,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:13-CR-281-41


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Adislado Paredes-Rosales pleaded guilty of conspiracy to possess with
intent to manufacture and distribute methamphetamine, and he was
sentenced to a 225-month term of imprisonment and to a five-year period of
supervised release. Paredes-Rosales gave timely notice of his appeal.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41117     Document: 00513540868     Page: 2   Date Filed: 06/09/2016


                                  No. 15-41117

        Paredes-Rosales contends that the magistrate judge erred in refusing to
appoint substitute counsel. He asserts that his guilty plea should be vacated
because there was a complete breakdown in communication between him and
his attorney that was so severe that his Sixth Amendment right to counsel was
implicated and the voluntariness of his guilty plea was undermined. Paredes-
Rosales contends also that the magistrate judge did not have jurisdiction
because the district court did not make a formal referral of the matter. The
latter contention will be discussed first, as it implicates this court’s
jurisdiction.
        “A magistrate judge may be assigned such additional duties as are not
inconsistent with the Constitution and laws of the United States,” and the
district court may designate a magistrate judge to hear and determine any
pretrial matter. 28 U.S.C. § 636(b)(1)(A) & (3). The magistrate judges in the
Eastern District of Texas are authorized by Local Rule CR-59 to perform duties
conferred by Congress. Under the Criminal Justice Act, magistrate judges are
required to appoint counsel for financially eligible criminal defendants, and
“may, in the interests of justice, substitute one appointed counsel for another
at any stage of the proceedings.”     18 U.S.C. § 3006A(b) & (c).      Thus, the
magistrate judge’s authority over the motions was provided by statute and by
rule.
        Paredes-Rosales did not ask the district court to review the magistrate
judge’s decision denying counsel’s motion for leave to withdraw and his pro se
motion for appointment of substitute counsel. “[A]ppellate courts are without
jurisdiction to hear appeals directly from federal magistrates.” United States
v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980); see also § 636(b)(1)(A). Because
this court lacks jurisdiction to review the magistrate judge’s order, the appeal
is DISMISSED IN PART.



                                       2
    Case: 15-41117     Document: 00513540868     Page: 3   Date Filed: 06/09/2016


                                  No. 15-41117

      The record does not support Paredes-Rosales’s assertion that his guilty
plea was involuntary because it was uncounseled. This contention is refuted
by Paredes-Rosales’s statements under oath at the rearraignment and at
sentencing. See Blackledge v. Allison, 431 U.S. 63, 74 (1977). To the extent
that Paredes-Rosales wishes to raise a claim of ineffective assistance of
counsel, the claim has not been considered because it was not litigated fully in
the district court. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      Finally, Parades-Rosales contends that the district court committed a
procedural error at sentencing by considering an untimely Government
objection to the presentence report. The district court has “broad discretion”
in deciding whether to entertain an untimely objection to the presentence
report. United States v. Angeles-Mendoza, 407 F.3d 742, 749 (5th Cir. 2005).
No abuse of discretion has been shown. See id. at 749 & n.11. The judgment
is AFFIRMED IN PART.




                                        3